Citation Nr: 9921032	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rating for post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970 and from November 1974 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 1995 RO decision which denied a rating higher than 50 
percent for PTSD.  It is noted that a Board hearing was scheduled 
for March 1999, and the veteran failed to report for such.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than considerable 
social and industrial impairment.

2.  The veteran's PTSD is productive of no more than occupational 
and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Code 9411 
(1996), 38 C.F.R. § 4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 1968 
to September 1970 and from November 1974 to October 1978, and he 
had service in Vietnam.

Post-service medical records show PTSD was diagnosed and treated 
beginning in the 1990s.

By a March 1991 RO decision, service connection was granted for 
PTSD and a 30 percent rating was assigned.  In a December 1993 
decision, the RO assigned a 50 percent rating for PTSD.

VA outpatient treatment records since 1993 show periodic 
treatment for PTSD. 

A May 1995 VA compensation examination report shows that the 
veteran had been employed as a warehouse worker for the past 
month.  About 5 months earlier, he said, he had been fired from 
his job as a school bus driver after five years of service.  He 
said that there had been complaints that he lost his temper, 
including with the school's principal.  He also said he was 
initially suspended and later fired (from his job as a bus 
driver) after he got into an altercation with a group of school 
children.  He said he was in his third marriage, and had been 
married for 2 years.  He related that he and his current wife got 
into an argument over something simple two weeks earlier and that 
she was still frightened of him.  It was noted that he was on 
medication for treatment of PTSD and that such lowered the 
intensity of such.  On mental status examination, he was alert, 
pleasant, and cooperative.  He was oriented to the correct date 
and day of the week.  With respect to his memory, on testing, he 
was able to correctly recall three of three items at three 
minutes.  He was able to do multiplication.  He was able to 
interpret proverbs and similarities in the abstract.  He was able 
to make change fairly accurately.  He was able to do serial 7s 
slowly and with difficulty and poor concentration.  It was noted 
that he corrected all of his errors but made errors on each step.  
His mood and affect were bland, mildly depressed, and tense.  His 
mental content was notable for a history of suicidal thinking 
along with depression.  He admitted to homicidal and assaultive 
thinking but said he tried to get around it.  His insight was 
adequate and his judgment was fair.  The assessment was PTSD and 
depression secondary to PTSD (which was in partial remission and 
medicated).  The Global Assessment of Functioning (GAF) score was 
55.

Generally, VA treatment records, dated in late 1995, show that 
the veteran was doing well.  He was getting along better with his 
wife and was working.

VA records, dated in early 1996, show that the veteran held two 
jobs and watched television in his spare time.  He said he and 
his wife did not get along well and slept in different rooms.  He 
said that they were distanced even more now that she worked on a 
different shift.  He said he generally did not associate with 
other family members.  He related that all of his problems, 
including marital ones, were related to his PTSD.  He also 
related that his symptoms waxed and waned depending on familial 
and environmental pressures.  He said he was taking medication.

An August 1996 VA record shows that the veteran had not had his 
antidepressant medication prescription filled since May.  Other 
records (from August 1996) reflect the opinion that his 
depression had leveled somewhat.  It was also noted that his PTSD 
symptoms remained but were manageable.  His headaches were also 
noted as better.  It was reported that he had resumed his part 
time position as an airport shuttle bus driver and was also 
working as a warehouseman on a full time basis.  It was noted 
that his biggest stressor was familial discord with his wife and 
her son, and that such discord caused him to feel uncomfortable 
in his home.  It was noted that the veteran and his wife were 
"fussing at each other a lot."  He said he was looking forward 
to the day when his step-son moved out, asserting that there 
would be less conflict in the household. 

VA treatment records, dated in December 1996, show that the 
veteran was in a good mood.  He was sleeping and coping well and 
was in good humor.  His speech was clear and coherent.  He said 
he had worked in a warehouse for a year.  The assessments were 
PTSD and alcoholism.

VA treatment records, dated in March 1997, show that the veteran 
got into a physical altercation with an airport visitor while 
driving an airport bus.  He said that the altercation resulted in 
a hefty fine and time spent in a discussion with the police.  Of 
greater concern to him was his growing marital discord.  He said 
his wife was working a different shift from him and he said he 
suspected that she was involved in an extramarital relationship.  
He said he contemplated leaving the marriage but cared for her 
very deeply and did not wish to lose everything he worked to get.  

A June 1997 VA compensation examination report shows that the 
veteran had been married for four years.  He said he was working 
full time at a warehouse.  He related that he was taking 
medication, Prozac.  It was noted that he had not had any 
psychiatric hospitalizations.  It was noted that his psychiatric 
stressors included chronic headaches and his chronic bad 
attitude.  He said that there was no interval change in his 
medical condition with the exception of his worsening headaches.  
He related that he was having more difficulty at work.  He 
related he was told that he had become more forgetful and was 
making errors.  He also said he was irritable with other co-
workers and that such was causing him problems.  As for current 
complaints, he related, he was somewhat down and was lacking in 
motivation.  He related he had stressful and recurrent 
recollections of Vietnam.  He said he had nightmares and near 
hallucinatory experiences.  He said he tried not to think of his 
Vietnam experiences but was having difficulty blocking them out.  
He said he did not see his wife very often; he said they slept in 
different rooms; and he said that they did not communicate well.  
Outside of his work, he said, he did not do much.  He said he did 
not socialize.  He denied having any amnestic symptoms and he 
described having marked anhedonia.  He said he had feelings of 
detachment from other people with the exception of other Vietnam 
veterans.  He related that his affect was restricted.  He said 
his future was difficult to predict and that he just tried to 
make it through the day.  He reported having significant sleep 
disturbances, problems with irritability, and outbursts of anger.  
He said he had significant problems concentrating and had a 
startle response.  

On mental status examination, it was noted he was casually 
dressed, cooperative, and in no apparent distress.  He was calm 
and articulate.  He displayed appropriate eye contact.  He denied 
any suicidal or homicidal thoughts.  He reported having some 
depressive symptoms and active PTSD thoughts.  His thought 
content was free of hallucinations, delusions, obsessions, or 
compulsions.  His thought process was clear, coherent, and goal-
directed.  His short and long term memory appeared to be 
adequate.  There was no evidence of marked concentration 
problems.  His intelligence appeared to be average.  His judgment 
and insight appeared to be fair.  The DSM IV diagnostic 
impressions included mild to moderate PTSD.  His GAF score was 
between 55 and 65.  It was noted that he seemed to continue to 
suffer from PTSD but was fortunately able to continue to work on 
a full time basis but felt that his work was in jeopardy.  

Generally, VA treatment records, dated in August and October 
1997, reflect the opinion that the veteran continued to cope 
admirably with his symptoms of PTSD, particularly with his anger 
management.  It was noted that his marital relations were 
somewhat estranged and that he continued to work two jobs (as a 
warehouse worker and courtesy cab driver), 7 days a week.  It was 
noted that the veteran's schedule was strenuous but probably 
served him well in that it provided him with a way to structure 
his time and also provided him with a sense of accomplishment.  
It was also noted that he drew pictures in his spare time.  It 
was remarked that he was managing his symptoms with medication 
and therapeutic contact. 

At a November 1997 RO hearing, the veteran testified his first 
wife died, and he fought and had arguments with his second wife 
and that the marriage ended in divorce.  He said he now had a 
third wife and that they also had marital problems.  He said his 
current wife was afraid of him.  He related that they no longer 
spent much time together but still lived in the same house with 
her son.  He said he and his wife were receiving weekly 
counseling.  He said he did not get along with his wife's son.  
He said he did not have a social life.  He said had about five 
jobs since 1990.  He said he had lost some jobs through violent 
episodes.  Specifically, he related, he lost his job as a bus 
driver with Greyhound when he got into an altercation during a 
strike.  He said he lost his job as a school bus driver when he 
got into a pretty violent altercation with a group of school 
children.  He said he lost another job as a result of having 
problems dealing with his supervisor.  Currently, he said, he had 
a part time job as a cab driver and a full time job working in a 
warehouse.  He said he had to force himself to go to work so that 
he could support his wife and her son.  He said he was having 
problems sleeping and had nightmares.  He said he was on Prozac 
and that such helped him to keep him calm. 

VA medical records, dated in 1998, show that the veteran was 
working full time as a warehouse worker and part time as a 
limousine driver.  It was noted that employment was assisting the 
veteran in coping with his PTSD and depressive symptoms.  It was 
also noted that the veteran and his wife were emotionally 
distanced from one another.  

II.  Legal Analysis

The veteran's claim for a rating higher than 50 percent for 
service-connected PTSD is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for evaluating mental disorders changed 
during the pendency of the veteran's appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that PTSD 
is to be rated 50 percent when symptoms result in considerable 
impairment of social and industrial adaptability.  A 70 percent 
rating is assigned when symptoms result in severe impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, Code 9411 
(1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (1998).

As the veteran's claim for a higher rating for PTSD was pending 
when the regulations pertaining to psychiatric disabilities were 
revised, he is entitled to the version of the law most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, 
either the old or new rating criteria may apply, whichever are 
most favorable to the veteran.

As a preliminary matter, the Board notes that alcohol abuse may 
not be service connected for compensation purposes, on either a 
direct or secondary basis, and impairment from alcohol abuse may 
not be considered in support of a higher compensation rating for 
service-connected PTSD.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.301, 4.14; VAOGCPREC 2-97 and 2-98. 

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's PTSD produces 
more than a considerable (50 percent) degree of industrial 
impairment.  In fact, the claims file reveals that the veteran 
has successfully held two jobs for the past few years.  He is 
currently employed as a warehouse worker (on a full-time basis) 
and as a cab or limousine driver (on a part-time basis).  While 
he has reported having problems on the job, in terms of getting 
along with co-workers, among other things, there is no indication 
that such has affected his job performance in recent years.  
Examiners have repeatedly remarked that the veteran's gainful 
employment actually helps him better cope with his PTSD symptoms.  

With regard to social impairment, the claims file reveals that 
such is no more than considerable in degree.  The veteran is 
currently married and lives with his wife and step-son.  The 
record reflects that the veteran has some contact with his 
biological children, friends, and extended family.  While he has 
pointed out that he has difficulty dealing with others, including 
his wife, social inadaptability is to be evaluated only as it 
affects industrial adaptability (38 C.F.R. § 4.129 (1996)), and 
the evidence (discussed above )certainly shows the veteran's 
industrial impairment is no more than considerable (50 percent) 
under the old rating criteria. 

There is no recent evidence on file showing that, due to PTSD, 
the veteran has severe (70 percent) impairment of social and 
industrial adaptability as required for a higher rating under the 
old criteria.  The weight of the evidence shows that the 
veteran's PTSD more nearly approximates the criteria for a 50 
percent rating under the old criteria.  38 C.F.R. § 4.132, Code 
9411 (1996).

With respect to the new rating criteria, the Board notes that 
recent medical evidence, including the clinical findings from a 
VA compensation examination performed in 1995, show that he was 
oriented and cooperative.  His insight was adequate and his 
judgment was fair.  It was also noted, however, that his mood and 
affect were bland, mildly depressed, and tense, and that he had a 
history of homicidal and suicidal thinking with depression.  His 
GAF score was 55; and the clinical assessments were PTSD and 
depression secondary to PTSD (in partial remission).  When he was 
examined by the VA in 1997, the veteran's psychiatric condition 
appeared to have improved.  It was noted that he was calm and 
articulate.  He denied having any suicidal or homicidal thoughts.  
His thought content was free of hallucinations, delusions, 
obsessions, or compulsions.  His thought process was clear, 
coherent, and goal-directed.  His memory appeared adequate and 
his judgment and insight appeared to be fair.  He did have, 
however, some depressive symptoms and active PTSD thoughts.  His 
GAF score was between 55 and 65; and the diagnostic impressions 
included mild to moderate PTSD.  

The Board points out that there is no medical evidence on file 
that shows that the veteran's PTSD results in deficiencies in 
most areas, such as work, family, judgment, thinking or mood, due 
to such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and inability to establish 
and maintain effective relationships.  As such, his PTSD is no 
more than 50 percent disabling under the new rating criteria.  
38 C.F.R. § 4.130, Code 9411 (1998).

In sum, the Board finds that the overall disability picture more 
closely approximates the criteria for a 50 percent rating (under 
either the old or new criteria), rather than a 70 percent rating, 
and thus the lower rating of 50 percent is to be assigned.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is against 
a rating higher than 50 percent for PTSD, the benefit-of-the-
doubt rule is inapplicable; and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An increased rating for PTSD is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 


